Case 1:18-cv-00076-JPH-DML Document 182 Filed 12/08/20 Page 1 of 4 PageID #: 5620




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  SARAH RAYNE,                                      )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )   No. 1:18-cv-00076-JPH-DML
                                                    )
  DANIEL GABRESILASSIE RN, in his                   )
  individual and official capacities, et al.,       )
                                                    )
                             Defendants.            )

                ORDER GRANTING MOTION FOR CLARIFICATION

         After being arrested on an open warrant, Sarah Rayne spent the weekend

  in jail. She brought this action under 42 U.S.C. § 1983, alleging in part that

  Medical Defendants 1 provided her unconstitutionally deficient medical care

  while in the jail. See dkt. 50. Medical Defendants moved for summary

  judgment, which the Court granted in part and denied in part. Dkt. 169. As to

  Nurse Cyrilene Jones, one of the Medical Defendants, the Court denied

  summary judgment. Id. at 7–8, 18–20. Nurse Jones has filed a motion to

  clarify which of her interactions with Ms. Rayne "will be at issue at trial." Dkt.

  170.

         Nurse Jones interacted with Ms. Rayne twice. On Sunday, March 12,

  2017, Nurse Jones cleaned a wound on Ms. Rayne's head and took her vital

  signs, which were normal. Id. at 7. Ms. Rayne complained of shoulder pain,



  1The Medical Defendants are nurses Amber Allen, Teresa Pierce, La Quetta Hubbard,
  Daniel Gebresilassie, Brian Carter, Cyrilene Jones, and Jamie Marble; Nurse
  Practitioner Cheryl Petty; and Dr. Bryan Buller.
                                                1
Case 1:18-cv-00076-JPH-DML Document 182 Filed 12/08/20 Page 2 of 4 PageID #: 5621




  but Nurse Jones saw no signs of infection except slight swelling. Id. She called

  the on-call nurse practitioner, Cheryl Petty, who told Nurse Jones to give Ms.

  Rayne ibuprofen and wait for x-ray results. See id. at 7–8. The next day,

  Monday, March 13, Ms. Rayne again complained about her shoulder, but

  "Nurse Jones did not conduct any further assessment." Id. at 9. The Court

  denied summary judgment because Nurse Jones did not take any action

  despite Ms. Rayne's severe pain, so "a reasonable jury could find that [her]

  decisions were objectively unreasonable and made purposefully, knowingly, or

  perhaps even recklessly." Id. at 18–19.

        The Court also explained that it "does not assess whether Nurse Jones'

  treatment of Ms. Rayne, made in accordance with Nurse Petty's order, was

  objectively reasonable." Id. at 18 n.6. Nurse Jones has filed a motion to clarify

  whether her interaction with Ms. Rayne on Sunday, March 12 "will be at issue

  at trial and/or whether Ms. Rayne will be entitled to seek damages associated

  with that interaction." Dkt. 170. Ms. Rayne has filed a response in opposition,

  arguing that Nurse Jones is seeking a second bite at the summary-judgment

  apple and "requesting that this Court limit the presentation of evidence to the

  trier of fact." Dkt. 174.

        Medical-care claims brought by pretrial detainees under the Fourteenth

  Amendment are subject to the objective reasonableness standard set forth in

  Kingsley v. Hendrickson, 135 S. Ct. 2466, 2468 (2015). See Miranda v. Cty. of

  Lake, 900 F.3d 335, 351–52 (7th Cir. 2018). The Court first considers the

  intentionality of the defendants' conduct, asking whether defendants "acted

                                            2
Case 1:18-cv-00076-JPH-DML Document 182 Filed 12/08/20 Page 3 of 4 PageID #: 5622




  purposefully, knowingly, or perhaps even recklessly when they considered the

  consequences of their handling of [the plaintiff's] case." McCann v. Ogle Cty.,

  909 F.3d 881, 886 (7th Cir. 2018) (citing Miranda, 900 F.3d at 353). The

  Court then considers whether the conduct was objectively reasonable. Id.

  (citing Miranda, 900 F.3d at 354). This requires the Court "to focus on the

  totality of facts and circumstances faced by the individual alleged to have

  provided inadequate medical care and to gauge objectively—without regard to

  any subjective belief held by the individual—whether the response was

  reasonable." Id.

        However, "[a]s a matter of professional conduct, nurses may generally

  defer to instructions" from supervising medical professionals. Holloway v.

  Delaware Cty. Sheriff, 700 F.3d 1063, 1075 (7th Cir. 2012). Here, the

  undisputed designated evidence shows that Nurse Jones followed Nurse

  Practitioner Petty's instructions on Sunday, March 12, 2017, which included

  giving pain medicine in response to Ms. Rayne's complaint of shoulder pain.

  See dkt. 169 at 7–8. Since the only sign of infection that Nurse Jones saw at

  that time was slight swelling, see id., she did not give "blind or unthinking"

  deference to Nurse Practitioner Petty, and it was not "apparent that [the] order

  w[ould] likely harm the patient," Holloway, 700 F.3d at 1075. Therefore, for

  Nurse Jones' interaction with Ms. Rayne on Sunday, March 12, no reasonable

  jury could find that Nurse Jones acted unreasonably. See id. at 1075–76.

        Nurse Jones' motion for clarification is therefore GRANTED, and the

  Court clarifies that she is GRANTED summary judgment on only medical-care

                                          3
Case 1:18-cv-00076-JPH-DML Document 182 Filed 12/08/20 Page 4 of 4 PageID #: 5623




  claims for her conduct on Sunday, March 12, 2017. Dkt. [170]. 2 The Court

  does not address whether evidence of Nurse Jones' interactions with Ms. Rayne

  on that day is admissible at trial.

  SO ORDERED.

  Date: 12/8/2020




  Distribution:

  Brandon Carothers
  INDIANA ATTORNEY GENERAL
  bcarothers@atg.in.gov

  Andrea Lynn Ciobanu
  CIOBANU LAW, PC
  aciobanu@ciobanulaw.com

  Carol A. Dillon
  BLEEKE DILLON CRANDALL, P.C.
  carol@bleekedilloncrandall.com

  Christopher Andrew Farrington
  BLEEKE DILLON CRANDALL ATTORNEYS
  drew@bleekedilloncrandall.com

  Tara Lynn Gerber
  City of Indianapolis
  tara.gerber@indy.gov

  Gustavo Angel Jimenez
  INDIANA ATTORNEY GENERAL
  gustavo.jimenez@atg.in.gov



  2 Ms. Rayne offers no citation to support her argument that it "would simply be improper for a

  subsequent order of summary judgment to be entered in Nurse Jones' favor, however limited,
  after this Court already found that there was a dispute of material fact." Dkt. 174 at 2.
  Moreover, this order merely clarifies the extent of the disputed facts identified in the prior
  summary judgment order.

                                                 4
